In a eoram nobis proceeding, defendant appeals from an order of the County Court, Nassau County, entered October 13, 1964, which denied without a hearing his application to vacate a judgment of said court, rendered April 27, 1962 after a jury trial, convicting him of burglary in the third degree and petit larceny, and imposing sentence upon him as a second felony offender. Order reversed on the law and facts, and application remitted to the County Court, Nassau County, for further proceedings in accordance herewith. Defendant’s conviction was based, in part, upon his alleged confession. At the trial, the issue as to whether the confession was voluntary or involuntary was submitted to the jury for its determination, under appropriate instructions from the Trial Judge. In the light of the recent decision of the Supreme Court of the United States (Jackson v. Denno, 378 U. S. 368), this application must be remitted to the trial court for further proceedings upon the issue of voluntariness, in accordance with the procedure prescribed by this court in its decisions of December 21, 1964 (see, e.g., People v. Davis, 22 A D 2d 921), as modified and amplified by the Court of Appeals in its subsequent decision (People V. Hwntley, 15 N Y 2d 72). Ughetta, Acting P. J., Christ, Brennan, Hill and Rabin, JJ., concur.